ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-16 are allowed. 
Please see renumbered claims for correct claim numbering.
The following is an examiners statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the combination of the overpressure valves operation and that the valve remains in the overpressure position when the overpressure state is no longer present, and returnable to the normal position by user operation. Noting that the shower head under normal showering operation of the shower head the fluid pressure in the fluid duct falls within a normal operating pressure, such that the normal operating pressure is less than that of the higher overpressure state.  Regarding claim 9, the prior art fails to disclose specifically that fluid passes during use of the shower head under normal showering operation of the shower head with respect to the fluid duct, wherein the valve body reduces the passage cross-section in the overpressure position relative to the normal position so as to reduce a volume flow of fluid passed through the shower head. 
Claims 2-8 and 10-16 are seen to be in allowance for further limiting claims 1 and 9, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752